Citation Nr: 1019436	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  07-24 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for post traumatic stress disorder (PTSD), and, if 
so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The appellant served on active duty from March 1966 to March 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
RO in Chicago, Illinois, which denied the claim for service 
connection for PTSD.  

The appellant testified before the undersigned at a September 
2009 hearing at the RO.  A transcript has been associated 
with the file.

The RO did not address the appellant's prior claims for 
service connection for PTSD in the April 2006 rating 
decision.  Regardless of the RO's action regarding the prior 
claims, the Board is nevertheless required to address the 
issue of reopening to determine whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (reopening after a prior Board denial); Wakeford 
v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with 
its own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  An unappealed RO rating decision dated in January 1997, 
of which the appellant was notified in February 1997, denied 
the appellant's claim of entitlement to service connection 
for PTSD.

2.  Additional evidence received since the January 1997 
rating decision is neither cumulative nor redundant, and 
raises the possibility of substantiating the appellant's 
claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The January 1997 rating decision, denying the claim of 
service connection for PTSD, is final.  38 U.S.C.A. §§ 7104, 
7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been submitted for the 
claim of entitlement to service connection for PTSD; the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has brought prior claims for service connection 
for PTSD.  A prior claim was denied in a January 1997 rating 
decision.  The appellant was notified in February 1997, and 
informed of his appellate rights with an enclosed VA Form 
4107.  The appellant did not respond within one year.  The 
January 1997 decision is final.  38 U.S.C.A. §§ 7104, 7105.  
The appellant brought the claim again in February 2001.  The 
RO notified him that his claim was denied for lack of new and 
material evidence in April 2001.  The appellant was notified 
in that same month and provided notice of his appellate 
rights in an enclosed VA Form 4107.  The appellant sent a 
December 2001 statement which mentioned the claim for PTSD.  
The RO took the form to be a new petition to reopen as to the 
PTSD issue.  The RO then issued an August 2002 rating 
decision confirming and continuing the denial.  The appellant 
was notified in that same month and provided notice of his 
appellate rights in an enclosed VA Form 4107.  

The Board disagrees with the RO's assessment of the December 
2001 statement.  The appellant did state that he wanted to 
appeal his recent disability award.  He then moved on to 
discuss his claims for PTSD, skin and arthritis disabilities.  
The RO determined that the December 2001 statement was a 
Notice of Disagreement as to the disability award, skin and 
arthritis claims, but not to PTSD.  The basis for this 
determination is not apparent.  The Board finds that the 
December 2001 statement was a Notice of Disagreement as to 
the April 2001 rating decision.  The Notice of Disagreement 
was received within one year of the April 2001 decision.  The 
RO should have, but did not, issue a Statement of the Case as 
to the petition to reopen the claim for service connection 
for PTSD.  See 38 C.F.R. § 19.26 (2009).  Because the RO was 
required to issue an SOC but failed to do so, the April 2001 
rating decision did not become final.  38 U.S.C.A. § 7105(d); 
see Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (where 
appellant clearly stated disagreement with a November 1975 
rating decision and RO did not furnish a statement of the 
case, rating decision never became final).  In the course of 
the instant claim, the RO issued a June 2007 Statement of the 
Case, for which the appellant filed a timely Substantive 
Appeal.  Thus, the Board concludes that the 1997 rating 
decision is the last prior, final denial of the claim for 
service connection for PTSD.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to 29 August 2001).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The January 1997 rating decision denied the PTSD claim after 
a VA examination report indicated that the appellant did not 
meet the diagnostic criteria for PTSD under the DSM-III.  

The appellant returned to file the petition to reopen a claim 
of service connection for PTSD again in November 2004.  The 
appellant submitted an October 2004 letter from a Vet Center 
therapist indicating that the appellant did have PTSD as a 
result of combat experiences in Vietnam.  The appellant's VA 
treatment records contain a June 2007 psychiatry note 
indicating that the appellant has PTSD, in remission.  

The Board finds that the evidence is new to the file since 
the last, prior final denial of the claim and is material to 
the grounds of the prior final denial.  The evidence also 
suggests a relationship between the PTSD and the appellant's 
service.  The Board finds that the evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The Board concludes that the claim for 
service connection for PTSD must be reopened.  The appeal is 
granted to this extent only.  

New and material evidence specifically addressing this issue 
has been submitted in the form of a diagnosis of PTSD, a 
relationship between the diagnosis and service, and a 
verified stressor.  Therefore, the claim is reopened.  See 38 
C.F.R. § 3.156(a).  The Board will proceed to review the 
decision on the merits.  As such, the Board finds that any 
error related to the VCAA as to reopening is moot.  See 38 
U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2009); Kent v. Nicholson, 20 Vet. App. 1 (2006).


ORDER

The petition to reopen the claim for service connection for 
PTSD is granted; the appeal is granted to this extent only.


REMAND

The Board must remand the claim for a VA examination and 
medical opinion.  The appellant's primary claim is that he 
has PTSD as a result of combat experiences he had during 
service in Vietnam.  The RO was unable to obtain verification 
of the appellant's combat related stressors.  During the 
course of this appeal, the appellant has also alleged that he 
has PTSD as a result of escorting the remains of service 
members home for funerals.  The appellant's service personnel 
records show that he had temporary duty (TDY) twice in 
January and February 1968, travelling from Fort Leonard Wood, 
Missouri, to Oakland, California, then returning to St. 
Louis, Missouri, on one TDY and to Chicago, Illinois, on the 
other TDY.  Expenses related to these TDY trips were 
reimbursed and the appellant did not use leave for time he 
was gone from his permanent duty station.  The appellant was 
also added to travel orders for other servicemen from Fort 
Leonard Wood, who were on burial escort duty, although the 
orders do not indicate that the appellant was also on such 
duty.  Reviewing the records together, the Board considers 
this adequate verification that the appellant was on TDY to 
escort remains of dead servicemen to their families.  

The appellant has a diagnosis of PTSD as reflected in his 
Veteran Center records and VA treatment records.  His PTSD 
has been attributed to combat experiences in Vietnam, not to 
his confirmed stressor of TDY burial escort duty.  

The appellant's VA treatment records also contain a September 
2007 psychiatry note that indicates prior psychiatric 
treatment in 2005 through 2007 which has not been associated 
with the claims file.  To correctly assess the appellant's 
claim, all VA records of psychiatric treatment from 2005 to 
the present must be considered.  Therefore, those records 
must be obtained for the file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's VA treatment 
records for treatment concerning PTSD from 
2005 to the present.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  After obtaining the above evidence, to 
the extent available, schedule the 
appellant for a VA psychiatric examination 
to determine whether the diagnosed PTSD is 
at least as likely as not etiologically 
related to the verified inservice 
stressors of burial escort duty in 1968.  
The entire claims folder and a copy of 
this REMAND must be made available to the 
physician.  All indicated studies should 
be conducted, and the results reviewed 
before the final opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

3.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


